DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. [US 8,922,312 B2.]
Regarding claims 1, 7-8 and 10, Liao et al. discloses a coil component [figures 4-6] comprising:
- a magnetic core [310, 410]; and
- a coil [320, 420] wound around the magnetic core, wherein the magnetic core includes a first powder [114] and a second powder [112], a hardness of the first powder is lower than that of the second powder.
Liao et al. further discloses the content of the first magnetic powder between 80 weight % – 20 weight % and the second magnetic powder between 20 weight % - 80 weight % [column 4, lines 45-51.]
The specific volume of the first powder ranges from 40% to 60% of a total volume of the first powder and the second powder, the volume of the magnetic core ranges from 36% to 44% of a total volume of the coil component, or the volume of the first powder ranges from 14.4% to 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, Liao et al. discloses the first magnetic powder is iron material.
Regarding claim 3, Liao et al. discloses the second magnetic powder is amorphous material.
Regarding claim 4, Liao et al. discloses a Vickers hardness of the first powder [114] is lower than that of the second powder [112.]
Regarding claims 5-6, Lia0 et al. discloses a Vickers hardness of the first powder ranges from 80HV or lower to 100 HV and a Vickers hardness of the second powder ranges from 150 to 250 HV.
The specific Vicker hardness numbers would have been an obvious design consideration for the purpose of improving core loss.
Claims 9 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. in view of Yoshikawa [US 10,283,255 B2.]
Regarding claim 9, Liao et al. discloses the instant claimed invention except for a case.
Yoshikawa discloses a magnetic device [figure 3] comprising:
- a magnetic core;
- a coil [2] wound about the magnetic core; and
- a case [4.]
It would have been obvious at the time the invention was made to include a case for the device of Liao et al., as suggested by Yoshikawa, for the purpose protecting the device.
Regarding claims 11-12, Yoshikawa further discloses the coil [2] comprises a first coil [2a] and a second coil [2b] which are disposed symmetrically with respect to a hollow of the magnetic core, wherein the first coil and the second coil are connected in series [figures 3-4.]
Regarding claim 13, Yoshikawa inherently discloses the first coil and the second coil have the same number of winding turns.
Regarding claim 14, both Liao et al. and Yoshikawa discloses the magnetic core comprises a first magnetic core, a second magnetic core, a third magnetic core and a fourth magnetic core, the second magnetic core is disposed between the first magnetic core and the third magnetic core, and the fourth magnetic core is disposed between the first magnetic core and the third magnetic core.
Regarding claims 15-16, Yoshikawa discloses the first magnetic core is disposed to face the third magnetic core with respect to the hollow and the second magnetic core is disposed to face the fourth magnetic core with respect to the hollow [figure 1.]
Regarding claim 17, Yoshikawa discloses the coil is wound around the first magnetic core and the third magnetic core [figure 3.]
Regarding claims 18-19, the combination of Liao et al. and Yoshikawa discloses the first magnetic core comprises the first powder and the second powder and the third magnetic core comprises the first powder and the second powder.
Regarding claim 20, Yoshikawa discloses the coil comprises a conductor and an insulating layer surrounding the conductor [figures 3-4.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837